DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 17029654
Claims 1-44 filed on 23 September 2020 are pending and examined on the merits.  
 Information Disclosure Statement
The information disclosure statements filed 11 May 2022 and 16 March 2021 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “PD-1/PD-L1 inhibitor” does not have clear metes and bounds.  The specification defines a PD-1/PD-L1 inhibitor as a compound that binds to and/or inhibits the activity of a PD-1 receptor.  Claims 1, 2, 14, and 22-44 do not specify the structural requirements of a PD-1/PD-L1 inhibitor (page 8, paragraph [0045]).  In claims 3-13, the “biosimilar” concept renders the claims unclear because the specification does not provide clear metes and bounds (page 12, paragraph [0061]).  The recited definition discusses antibodies and there is no guidance anywhere else in the application defining how an active compound recited in paragraph [0045] is modified and still considered a biosimilar.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38 recites the broad recitation sarcoma, and the claim also recites angiosarcoma, fibrosarcoma, rhabdomyosarcoma, and liposarcoma, which is the narrower statement of the range/limitation.  There are other instances recited within claim 38 for bronchogenic carcinoma, alveolar, esophagus, stomach, pancreas, small bowel, large bowel, kidney, bladder and urethra, testis, hepatoma, osteogenic sarcoma, skull, brain, uterus, vulva, vagina, and blood. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 38, the language that is enclosed within parentheses is interpreted as "for example"  language.  The multiple occurrences of cancers within parentheses associated with an organ or cancer type render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For example, do applicants desire to treat a cardiac sarcoma or a cardiac angiosarcoma?  The metes and bounds represent different scopes-sarcoma broadly or angiosarcoma?  See MPEP § 2173.05(d).
Conclusion
Claims 1-44 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  MARX (US 20190270743, published 9 September 2019) describes a compound recited in claim 1 that is used by itself as KRas G12C inhibitor (page 219).  Claims 4-10 do not recite that a PD-1/PD-L1 inhibitor is used in combination with the compound.

    PNG
    media_image1.png
    263
    253
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699